Citation Nr: 1203292	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-45 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The appellant served in the Nebraska Air National Guard from December 1960 to December 1966 with a period of active duty for training (ACDUTRA) from March 1961 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, the undersigned afforded the appellant a period of 60 days to submit additional evidence from a private physician; however, that time period has expired, and no additional evidence concerning the appellant's claimed bilateral hearing loss and tinnitus has been received.  See 38 C.F.R. § 20.1304.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He claims that he developed those disorders during his period of ACDUTRA and/or his one weekend per month and two weeks per year drill obligation over a six year period.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Service connection may be granted for a disability resulting from a personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(210), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards. 

For purposes of comparison between the service audiometric data and more recent VA audiometric data, the tables below show the ASA measurements recorded in reserve service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

A December 1960 enlistment examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
N/A
15 (20)
LEFT
-5 (10)
0 (10)
10 (20)
N/A
5 (10)

An October 1963 reenlistment examination audiogram revealed pure tone thresholds, in decibels, as follows: 



500
1000
2000
3000
4000
RIGHT
0 (15)
0(10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

An October 1963 whispered hearing test revealed scores of 15 out of 15 bilaterally.

During a July 2010 VA audiology examination, the appellant claimed that he had bilateral hearing loss and constant tinnitus from exposure to military noise exposure.  He reported having exposure to noise from jet engines, the rifle range, an infiltration course, machine guns, and explosions.  He also indicated that he did not wear ear protection for noise exposure during his drill weekends or during his two month period of ACDUTRA.  However, he did acknowledge noise exposure from farm equipment as a civilian.

An audiogram during the July 2010 VA examination revealed pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
15
15
25
60
65
LEFT
10
15
30
55
75

Speech recognition scores of 80 percent for the left ear and 74 percent for the right ear were recorded.  

The July 2010 VA examiner diagnosed the appellant with bilateral sensorineural hearing loss and tinnitus.  She observed that there was no significant threshold change from 1960 to 1963 and that the appellant served in the Air National Guard one weekend per month from 1963 to 1966.  Therefore, she concluded that it was not likely that the appellant's current hearing loss and tinnitus were related to his claimed military noise exposure.  Rather, she opined that additional noise exposure, aging, and health conditions since his separation from the military were likely contributing factors in his hearing loss.

Nevertheless, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Moreover, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise- induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  

In this case, as discussed above, the July 2010 VA examiner opined that the appellant's hearing loss and tinnitus were not related to his military service; however, she did not provide an adequate rationale.  She observed that the appellant served in the Air Force National Guard one weekend per month from 1963 to 1966 and noted that there was no significant threshold change from 1960 to 1963.  However, the appellant's service personnel records indicate that he also had a two-month period of ACDUTRA from March 1961 to May 1961, which the examiner did not discuss in her actual opinion.  She also did not address the Veteran's contentions that his exposure to jet noise, rifles, machine guns, explosions, and noise related to an infiltration course caused his current bilateral hearing loss and tinnitus.   Moreover, the examiner did not discuss whether the appellant's tinnitus may be due to his hearing loss. 

It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss and tinnitus that may be present.

The Board does note that a private audiologist submitted a letter dated in February 2011 documenting the Veteran's complaints and own reported medical history.  After reviewing some of the appellant's service treatment records and performing an examination, the audiologist opined, "It [was] quite likely that the noise exposure [the Appellant] suffered during his military service was the beginning of his hearing loss and tinnitus."  He reported that the type and degree of the appellant's hearing loss was consistent with noise-induced hearing loss.  However, the Board notes that audiologist did not provide any other rationale for his opinion.  In this regard, he did not discuss the audiometric findings in service or distinguish between the appellant's types of service.  Indeed, he noted that the appellant served from the early to mid-1960s, but he did not observe that he only served on ACDUTRA for two months and otherwise had intermittent periods of INACDUTRA.  Moreover, the private audiologist did not discuss the appellant's noise exposure as a civilian.  Thus, the Board finds that the private audiologist did not provide an adequate opinion upon which the case can be decided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the July 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as a copy of this remand. 

The examiner should note that the Veteran served in the Nebraska Air National Guard from December 1960 to December 1966 and had active duty for training (ACDUTRA) from March 1961 to May 1961.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure during his period of ACDUTRA and during drill weekends.   It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), including noise exposure during such service.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


